DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/237,756, filed on 04/22/2021.
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected
Information Disclosure Statement
4.	IDS filed on 04/22/2021 has been considered.

Drawings/Specifications
5.	The Drawings and Specifications filed on 04/22/2022 have been accepted.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-20 of U. S. Patent No. 11,019024 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. This is anticipatory DP rejection.

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-14 of U. S. Patent No. 10,476,840 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. This is anticipatory DP rejection.

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-4 and 6-20 of U. S. Patent No. 9,882,869 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. This is anticipatory DP rejection.

Allowable Subject Matter
9.	Claims 1-20 are allowed if the claims overcome the Double Patenting rejections rendered above. 

The following is an examiner's statement of reasons for allowance: 
Lum et al. (USPAT# 8,015,234 B2) teaches systems, methods and devices for imaging device event notification administration and subscription. Some aspects relate to selective imaging device event notification based on user credentials and/or the occurrence of a specific event. Some aspects may limit notification subscription to authorized credential holders. Some aspects relate to conditional event notification based on the occurrence of a specific event identified in the notification request.
Schwagmann et al. (USPUB# 2005/0210342 A1) teaches a system for establishing and/or changing a service. Information relating to the functional properties and topological arrangement of network elements relevant to provision of said service is stored in a network element database and allocated to the service. The information stored in the network element database is made available to a service quality and/or an error monitoring device. Recorded measured values are compared with the information stored in the network element database by the service quality and/or the error monitoring device for inadmissible deviations. On an inadmissible deviation a message is generated about a reduced server capacity giving details of the service concerned.
Elliott et al. (USPAT# 6,754,181 B1) teaches a system where telephone calls, data and other multimedia information is routed through a hybrid network which includes transfer of information across the internet utilizing telephony routing information and internet protocol address information. A media order entry captures complete user profile information for a user. This profile information is utilized by the system throughout the media experience for routing, billing, monitoring, reporting and other media control functions. Users can manage more aspects of a network than previously possible, and control network activities from a central site. A directory service that supports a hybrid communication system architecture is provided for routing traffic over the hybrid network and the internet.
Lum, Schwagmann, Elliott cited in the IDS and other prior arts do not singularly or in combination disclose the limitations " sending, by the monitoring device to a control server, a message including an identifier and a first authentication code; authenticating, by the control server, the monitoring device using the first authentication code; in response to authenticating the monitoring device: identifying, at the control server, a service server associated with the identifier, wherein the service server is identified based on an identifier associated with the monitoring device; sending, by the control server, one or more addresses of the service server to the monitoring device; and establishing, by the monitoring device, a connection between the monitoring device and the service server using at least one of the one or more addresses received from the control server. " in independent claim 1, limitations “sending, by the monitoring device to a control server, a message including a code used for authentication of the monitoring device; receiving, by the monitoring device from the control server, one or more addresses of a service server associated with the monitoring device in response to the monitoring device being authenticated by the control server; storing, by the monitoring device, the one or more addresses retrieved by the control server; and establishing, by the monitoring device, a connection between the monitoring device and the service server using at least one of the one or more addresses received from the control server.” In independent claim 7 and limitations “sending, by the monitoring device to a control server, a message including an identifier and a first authentication code for authentication of the monitoring device; receiving, by the monitoring device from the control server, one or more addresses of a service server associated with the monitoring device in response to the monitoring device being authenticated by the control server, wherein the one or more addresses of the service server are associated with the monitoring device in a database and the identifier is used to identify the one or more addresses of the service server; and establishing, by the monitoring device, a connection between the monitoring device and the service server using at least one of the one or more addresses received from the control server.” in independent claim 14. These limitations in combination with the remaining claim limitations provide a unique way for providing surveillance monitoring systems to users, as disclosed in the applicant’s specifications (paragraphs [0010-0011] and [0016-0017]). 
Dependent claims 2-6, 8-13 and 15-20 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art further establishes the state of the art at the time of Applicant’s invention:
Lewis et al. (US PUB# 20040116119 A1) shows a wireless router employing a technique to couple a plurality a host services or host systems and a plurality of wireless networks. A method to route data items between a plurality of mobile devices and a plurality of host systems through a common wireless router. A point-to-point communication connection is preferably established between a first host system and a common wireless router, a mobile network message at a mobile device is generated, the mobile network message is transmitted via a wireless network to the common wireless router which in turn routes a data item component of the mobile network message to the appropriate host service.
McZeal Jr. (US PAT# 6,763,226 B1) shows World-Wide-Walkie-Talkie, a high speed multifunction interstellar wireless computer/instant messenger communicator, Personal Digital Assistant (PDA), coupled with a resilient, robust, VoIP data network and internet server method, deploying multiple wireless networks and protocols such as Voice Over IP, GPRS, WAP, Bluetooth, PCS, I-Mode, comprising a high speed Intel Pentium 4 Mobile.TM. or compatible Processor, to formulate a internet gateway system (99) and network bridge (150) for establishing instant low cost, real time global communications to the Public Switched Telephone Network via the internet (54). A PUSH-TO-TALK-WORLDWIDE button (21) instantly initiates global bisynchronous communications, or videoconferencing sessions. Fax, VideoMail, and unified messaging services are immediately available. GPS and mass memory provides global navigational tracking and data storage. Internet users, telephones, and cellular/satellite phone users can intercommunicate with the invention via VoIP/IM services. The invention provides uniformed global wireless communications, eliminates traditional long distance costs, and operates anywhere on earth..
Azagury et al. (“A two layered approach for securing an object store network”) shows Storage Area Networks (SAN) are based on direct interaction between clients and storage servers. This unmediated access exposes the storage server to network attacks, necessitating a verification, by the server, that the client requests conform with the system protection policy. Solutions today can only enforce access control at the granularity of entire storage servers. This is an outcome of the way storage servers abstract storage: an array of fixed size blocks. Providing access control at the granularity of blocks is infeasible there are too many active blocks in the server of entire servers is used. Object, stores (e.g, the NASD system) on the other hand provide means to address these issues. An object store control unit presents an abstraction of a dynamic collection of objects, each can be seen as a different array of blocks, thus providing the basis for Protection at the object level. In this paper we present a security model for the object store which leverages on existing security infrastructure. We give a simple generic mechanism capable of enforcing an arbitrary access control policy at object granularity. This mechanism is specifically designed to achieve low overhead by minimizing the cost of validating an operation along the critical data path, and lends itself for optimizations such as caching The key idea of the model is to separate the mechanisms for transport security from the one used for access control and to maximize the use standard security protocols when possible We utilize a standard industry protocol for authentication, integrity and privacy on the communication channel (IPSec for IP networks) anti fine a proprietary protocol for authorization on top of the secure communication layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2445